Case 6:12-cv-00855-RWS Document 1040 Filed 01/21/21 Page 1 of 1 PageID #: 69078




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  VIRNETX INC., et al.,                          §
                                                 §
                                                 §   CIVIL ACTION NO. 6:12-CV-00855-RWS
                  Plaintiffs,                    §
       .                                         §
  v.                                             §
                                                 §
  APPLE INC.,                                    §
                                                 §
                  Defendant.                     §

                                            ORDER

           The Court, having considered Defendant Apple’s Unopposed Motion to Modify the

 Accounting Deadline (Docket No. 1038), finds that the motion should be GRANTED.

           So ORDERED and SIGNED this 21st day of January, 2021.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
